                                            1   Kresta Nora Daly, SBN 199689
                                                BARTH DALY LLP
                                            2   431 "I" Street, Suite 201
                                                Sacramento, California 95814
                                            3   Telephone: (916) 440-8600
                                                Facsimile: (916) 440-9610
                                            4   Email: kdaly@barth-daly.com
                                            5   Attorneys for Defendant
                                                RICARDO GABRIELE-PLAGE
                                            6

                                            7

                                            8                                IN THE UNITED STATES DISTRICT COURT

                                            9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

                                           10

                                           11   UNITED STATES OF AMERICA,                           Case No. 2:17-CR-00225-TLN
                                           12                   Plaintiff,
                                                                                                    STIPULATION AND ORDER
               S ACRAMENTO , C ALIFORNIA




                                           13          v.
B ARTH D ALY LLP
                   A TTORNEYS A T L AW




                                           14   LUIS RUIZ JOSE GAINZA AND RICARDO
                                                GABRIELE-PLAGE,
                                           15
                                                                Defendants.
                                           16

                                           17          It is hereby stipulated and agreed to between the United States of America through Brian

                                           18   Fogerty, Assistant United States Attorney; defendant Luis Ruiz Jose Gainza through his attorney,

                                           19   Hannah Labaree; and defendant Ricardo Gabriele-Plage through his counsel, Kresta Daly, that:

                                           20          1.      By previous order, this matter was set for a status conference on January 24, 2019.

                                           21          2.      By this stipulation, defendants now seek to move the status hearing to February 21,

                                           22          2019. The defendants seek to exclude time under Local Code T4. Plaintiff does not

                                           23          oppose this request.

                                           24          3.      The parties stipulate and request the Court make the following findings:

                                           25          4.      The reason for the continuance is to allow the defense time to investigate, review

                                           26   discovery and examine possible defenses.

                                           27                  a.       Counsel for the defendants believe that failure to grant the above requested

                                           28                           additional time would deny the defense reasonable time necessary for


                                                    STIPULATION AND ORDER                  -1-                              [Case No. 2:17-CR-00225-TLN]
                                            1                           effective preparation, taking into account due diligence.
                                            2                  b.       The government does not object to a continuance.
                                            3                  c.       Based on the above stated findings the ends of justice served by continuing
                                            4                           the case outweigh the interests of the public and the defendants in a Speedy
                                            5                           Trial.
                                            6                  d.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
                                            7                           3161, et seq., within which trial must commence, the time period of
                                            8                           January 24, 2019 through February 21, 2019, inclusive, is deemed
                                            9                           excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].
                                           10                  e.       Nothing in this stipulation and order shall preclude a finding that other
                                           11                           provisions of the Speedy Trial Act dictate that additional time periods are
                                           12                           excludable from the period.
               S ACRAMENTO , C ALIFORNIA




                                           13          IT IS SO STIPULATED.
B ARTH D ALY LLP
                   A TTORNEYS A T L AW




                                           14   Dated: January 14, 2019.               Respectfully submitted,
                                           15
                                                                                       By      /s/ Kresta Nora Daly for
                                           16                                                  Hannah Labaree
                                                                                               Office of the Federal Defender
                                           17                                                  Attorneys for Luis Ruiz Jose Gainza
                                           18   Dated: January 14, 2019.               Respectfully submitted,
                                           19
                                                                                       By      /s/ Kresta Nora Daly
                                           20                                                  Kresta Nora Daly
                                                                                               Attorneys for Ricardo Gabriele-Plage
                                           21

                                           22   Dated: January 14, 2019.               By      /s/ Kresta Nora Daly for
                                                                                               Brian Fogerty
                                           23                                                  Assistant United States Attorney
                                           24

                                           25

                                           26

                                           27

                                           28

                                                    STIPULATION AND ORDER              -2-                                   [Case No. 2:17-CR-00225-TLN]
                                            1                                                    ORDER
                                            2          The Court, having received, read and considered the stipulation of the parties, and good
                                            3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
                                            4   Court specifically finds that the failure to grant a continuance in this case would deny counsel
                                            5   reasonable time necessary for effective preparation, taking into account the exercise of due
                                            6   diligence. The Court finds that the ends of justice to be served by granting the requested
                                            7   continuance outweigh the best interests of the public and defendant in a speedy trial. The Court
                                            8   orders that the time from the date of the parties’ stipulation, up to and including February 21,
                                            9   2019, shall be excluded from computation of time within which the trial of this case must be
                                           10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) T4
                                           11   (reasonable time for counsel to prepare) as to all defendants. It is further ordered that the January
                                           12   24, 2019 status conference shall be continued until February 21, 2019, at 9:30 a.m.
               S ACRAMENTO , C ALIFORNIA




                                           13   Dated: January 14, 2019
B ARTH D ALY LLP
                   A TTORNEYS A T L AW




                                           14

                                           15
                                                                                                           Troy L. Nunley
                                           16                                                              United States District Judge
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28

                                                    STIPULATION AND ORDER                  -3-                               [Case No. 2:17-CR-00225-TLN]
